                              12/04/2020 09:06AM               Postmaster
                            Postal Inspector Jesse Nason


-USPS Ready Post Box 15" x 12" x 10" addressed to 14 Blackhall Street, Apartment 2, New London
CT, 06320. USPS Priority Express Tracking Number EJ 377 838 289 US.
- Naturfee World Children's toys and large blue pillow

- 2.85lbs of a white brick powder substance contained within the stuffing of the blue pillow. White
powder substance field tested positive for cocaine.




                                                   Geoff Maynard Digitally signed by Geoff Maynard
                                                                 Date: 2020.12.10 14:28:12 -05'00'
           12/10/2020

                                                              Geoff Maynard
